Hr. Presiding Justice Scofield delivered the opinion of the Court. Plaintiff in error sued defendant in error for a breach of the warranty of a buggy sold by the latter to the former. 1. Was the buggy warranted % Upon this point plaintiff in error testified as folloivs: “ About a week before I bought the buggy, I was talking to Watkins about buying the buggy, and he stated that the buggy was warranted to him for one year, and he would warrant it to me for one year.” John L. Hull, the father of plaintiff in error, testified that Watkins stated to him that he had warranted the buggy to the boy, meaning plaintiff in error. Opposed to this is the testimony of defendant in error, who stated the transaction as follows : “ I don’t think I warranted the buggy, for Phil didn’t ask me to; but if he had I would have warranted it. I generally warrant them as they are warranted to me.” We are of the opinion the contract of warranty was established by the evidence. 2. Was there a breach of the warranty % Evidence was introduced to show that the buggy, in many of its parts, was made of very inferior material and in a very unskillful manner. The answer to this was that plaintiff in error was a reckless driver, and that the many defects mentioned by the witness resulted from hard and improper use of the buggy, and not from insufficiency of work or material. But the evidence does not show that all of the defects resulted from reckless driving. A right to the recovery of some damages for a breach of the warranty was shown by more than a - preponderance of the evidence. Yet we would hesitate to reverse the judgment, were we not impressed with the belief that the instructions of the court had a tendency to draw the attention of the jury from the real questions presented for decision. It was indeed proper for the court to permit defendant in error to show that plaintiff in error abused the buggy, if such was the fact, both upon the question of a breach of the warranty, and in reduction of damages. But it does not follow that there could be no recovery simply because plaintiff in error might be a reckless driver. Defendant in error warranted in this case, in effect, that the buggy was made of such material and in such a manner that it would run for a year without material impairment, if used with ordinary care. If the buggy was not such as it was warranted to be, that is, if it proved to be defective, with proper use, during the year, then there was a breach of the warranty and consequently a right of action, notwithstanding the fact that the buggy may have been injured to some extent by reckless driving, for which specific injury no damages could be recovered. The breaking of a sound double-tree by reckless driving would not prevent the recovery of damages if the wheels were made of green material, so that the felloes would shrink from the tires and the spokes become loose in the hubs. The instructions for defendant in error, while not technically inaccurate, were nevertheless calculated to mislead the jury by impressing them with the belief that, if reckless driving caus'ed any injury, there could be no breach of the warranty. If instructions so magnify one feature of the case as to give it undue prominence, the jury may be led thereby to mistake the relative importance of the questions involved, and to render a different verdict from the one they would have rendered if all the parts of the case had appeared in their proper proportions. We can account for the verdict on no other theory than that it is the result of a misapprehension of the law on the part of the jury. The judgment is reversed and the cause remanded.